Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10,12,18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0075033 (Cross).
Cross teaches an article of footwear, comprising: 
a sole structure, wherein the sole structure includes a forefoot region, a heel region, and a midfoot region disposed between the heel region and the forefoot region; 
wherein the sole structure defines a plurality of apertures arranged in an auxetic configuration (e.g. see figures 2-25 which show the plurality of apertures arranged in an auxetic configuration throughout the entire length and width of the sole); 
wherein, when worn by a user, the sole structure is configured to expand auxetically; and 
wherein the plurality of apertures of the sole structure in the heel region are fully closed (see figures 19-25, wherein figures 19 and 21 show the apertures closed when not under tension; see para. 0098).
Regarding claim 12; see para. 0002, lines 1-12.
Regarding claim 18, see the right side of figure 3 which shows the apertures fully extended and therefore any of the apertures are inherently capable of being fully extended.
Regarding claim 19, see the middle figures in figure 3 which show the apertures are partially closed.  Moreover, the apertures are partially closed in the embodiments shown in figure 2,4-20.  Partially closed is the condition between fully extended and closed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,8,10-12,15,18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0101816 (Toronjo) in view of Cross ‘033.
Regarding claims 1,2,5 and 8, Toronjo teaches an article of footwear, comprising: an upper; a sole structure attached to the upper; wherein the upper defines a plurality of apertures (e.g. apertures/voids 28) arranged in an auxetic configuration [see at least figures 5A-8C,14A-19]; and wherein, when worn by a user, the upper is also configured to expand auxetically.   
Toronjo lacks teaching the sole having the apertures arranged in an auxetic configuration including fully closed in the heel region of the sole (claim 1).
Cross teaches an article of footwear, comprising: 
a sole structure, wherein the sole structure includes a forefoot region, a heel region, and a midfoot region disposed between the heel region and the forefoot region; 
wherein the sole structure defines a plurality of apertures arranged in an auxetic configuration (e.g. see figures 2-25 which show the plurality of apertures arranged in an auxetic configuration throughout the entire length and width of the sole); 
wherein, when worn by a user, the sole structure is configured to expand auxetically; and 
wherein the plurality of apertures of the sole structure in the heel region are fully closed (see figures 19-25, wherein figures 19 and 21 show the apertures closed when not under tension; see para. 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footwear taught by Toronjo with the sole having the apertures arranged in an auxetic configuration including a plurality of closed apertures in the heel region, as taught by Cross, to provide additional traction (see paragraph 0003 of Cross for motivation).   
Regarding claim 2; see para. 0002, lines 1-12 of Cross.  
With regard to the sole structure comprising foam, in claim 5, at least see claim 12, paragraph 0099 and 01119 of Cross.  Therefore, it would have been obvious to provide the footwear as taught above with the sole constructed out of an auxetic foam material.
With regard to claim 8, see the right most figure in figure 3 of Cross which show the apertures fully extended.
With regard to the sole structure comprising foam, in claim 5, at least see claim 12, paragraph 0099 and 01119 of Cross.  Therefore, it would have been obvious to provide the footwear as taught above with the sole constructed out of an auxetic foam material.
Regarding claims 10-12,15,18 and 19, Toronjo teaches an article of footwear, comprising: an upper; a sole structure attached to the upper; wherein the upper defines a plurality of apertures (e.g. apertures/voids 28) arranged in an auxetic configuration [see at least figures 5A-8C,14A-19]; and wherein, when worn by a user, the upper is also configured to expand auxetically.   
Toronjo lacks teaching the sole having the apertures arranged in an auxetic configuration including fully closed in the heel region of the sole (claim 10).
Cross teaches an article of footwear, comprising: 
a sole structure, wherein the sole structure includes a forefoot region, a heel region, and a midfoot region disposed between the heel region and the forefoot region; 
wherein the sole structure defines a plurality of apertures arranged in an auxetic configuration (e.g. see figures 2-25 which show the plurality of apertures arranged in an auxetic configuration throughout the entire length and width of the sole); 
wherein, when worn by a user, the sole structure is configured to expand auxetically; and 
wherein the plurality of apertures of the sole structure in the heel region are fully closed (see figures 19-25, wherein figures 19 and 21 show the apertures closed when not under tension; see para. 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footwear taught by Toronjo with the sole having the apertures arranged in an auxetic configuration including a plurality of closed apertures in the heel region, as taught by Cross, to provide additional traction (see paragraph 0003 of Cross for motivation).   
Regarding claim 12; see para. 0002, lines 1-12 of Cross.  
With regard to the sole structure comprising foam, in claim 15, at least see claim 12, paragraph 0099 and 01119 of Cross.  Therefore, it would have been obvious to provide the footwear as taught above with the sole constructed out of an auxetic foam material.
Regarding claim 18, see the right side of figure 3 of Cross which shows the apertures fully extended and therefore any of the apertures are inherently capable of being fully extended.
Regarding claim 19, see the middle figures in figure 3 of Cross which show the apertures are partially closed.  Moreover, the apertures are partially closed in the embodiments shown in figure 2,4-20.  Partially closed is the condition between fully extended and closed.
Claims 3,4,6,7,9,13,14,16,17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toronjo in view of Cross, as applied to the claims above, and further in view of US 8333021 (Johnson).
The combination of Toronjo in view of Cross teach the article of footwear as claimed except for the functional language and some structural language found in claims 3,4,6,7,9,13,14,16,17 and 20.  Cross teaches the auxetic apertures in the sole can be of the same size, such as shown in figures 2 and 21-26, and therefore will expand at the same rate when the sole is tensioned and/or a force of some magnitude is applied.  Cross, also teaches the auxetic apertures in the sole can be of different sizes, such as shown in figures 4-18 and therefore will expand at different rates due to their size when the sole is tensioned and/or a force of some magnitude is applied.  The apertures which are closed, such as shown in figures 19 and 21 of Cross will expand at a greater rate than those which are already partially or fully expanded.  Toronjo appears to only show one size and each appear to be partially open the same amount, although figure 3B shows an alternative embodiment wherein the apertures (cells 26) are fully closed (see the left side of figure 3B).  These closed apertures would expand at a greater rate than those which are already partially or fully expanded.
Johnson teaches an article of footwear having closed apertures (slits) in both the upper and the sole; see col. 8, lines 8-10, and that the sizes, length, spacing, orientation can vary depending on the user’s foot; see col. 8, lines 3-51.  Therefore, it would appear to be an obvious design choice to construct the apertures in the upper and in the sole of the article of footwear taught by the combination above with a variety of same and/or different size apertures throughout the upper and the sole inasmuch as a variety of different combinations of same and different size apertures would appear to be suitable depending on the individual wearer and the activity for be used for. These parameters are recognized in the art to be a variable that is result effective.  Generally, it is considered to have been obvious to develop workable or even optimum combinations of apertures.  It  would have been obvious for an artisan with ordinary skill to determine a workable or even optimum combination of different size apertures throughout the upper and the sole and thereby arrive at the structure as claimed which would therefore satisfy all of the functional language as claimed.
The footwear as modified above has all the structure as taught and therefore is inherently capable of performing all of the functional language as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,888,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.  
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ted Kavanaugh/Primary Examiner, Art Unit 3732